Conlan, J.
The action is to recover for an injury alleged to have occurred to the plaintiff’s horse and wagon by reason of the negligence of -the defendant.
It is conceded that the damages are not excessive if the recovery can be sustained. We are asked by the' defendant to reverse this judgment on the usual grounds of contributory negligence of the plaintiff’s servants, and of the freedom from negligence of the defendant, but the record fails to convince us that either of these elements appear, and the submission of the whole ease to the jury was given under a charge which was eminently fair to both sides. Indeed, the jury were so positively instructed by the co-urt upon the question of interest of two of the witnesses called by the plaintiff, and who had each an action pending against the defendant for personal injuries growing out of this very accident, that preponderance of evidence in the plaintiff’s favor was the only reason for the result attained. There was no exception to the charge, and we are unable to find in the whole ease any element or circumstance which calls for an interference with the judgment and order appealed from.
Judgment and order affirmed, with costs.
Hascall, J., concurs.
Judgment and order affirmed, with costs.